Exhibit 12.1 Frontier Communications Corporation Statements of the Ratio of Earnings to Fixed Charges (Dollars in Thousands) (Unaudited) Years Ended December 31, Pre-tax income from continuing operations $ (Income) or loss from equity investees ) Pre-tax income from continuing operations before (income) or loss from equity investees Fixed charges Distributed income of equity investees - Interest capitalized ) Preference security dividend requirements of consolidated subsidiaries - - - ) ) Income attributable to the noncontrolling interest in a partnership ) Total earnings $ Ratio of earnings to fixed charges NOTE:The above calculation was performed in accordance with Regulation S-K 229.503(d) Ratio of earnings to fixed charges.
